Citation Nr: 1213002	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, at different times during the pendency of this appeal, both the Veteran's service representative, The American Legion, and RO personnel have misspelled the Veteran's last name by leaving off the last letter (h).  The Veteran's Virtual VA claims file also contains this misspelled last name.  The Board acknowledges that the Veteran's last name is spelled correctly in this decision.  The Board directs that, when this case is returned to the RO for further action, all VA records maintained at that facility, including Virtual VA records, should reflect that the correct spelling of the Veteran's last name is as listed above in this decision.  


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma during active service, including while shooting rifles in basic training and while training as a tank gunner.  He also has contended that he has experienced bilateral hearing loss continuously since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has contended that he was exposed to significant in-service acoustic trauma while shooting rifles during basic training and training as a tank gunner which led him to experience bilateral hearing loss continuously since his service separation.  The Board finds that the Veteran's consistent lay statements concerning his significant in-service noise exposure to be credible because they are consistent with the facts and circumstances of his honorable active service.  Unfortunately, the Veteran's service personnel records and nearly all of his service treatment records were destroyed in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC) and cannot be reconstructed.  The only available service treatment record included in the Veteran's claims file is a copy of his January 1954 separation physical examination which shows that his hearing was 15/15 (or within normal limits) bilaterally on whispered voice hearing test.  Clinical evaluation of his ears was normal.  The Veteran's DD Form 214 shows that he was awarded the National Defense Service Medal, trained as a cook, and served in a U.S. Army armored (or tank) division during service.  This evidence (particularly the indication of service in a U.S. Army armored division) corroborates the Veteran's consistent assertions that he was exposed to significant in-service acoustic trauma while training as a tank gunner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence also supports the Veteran's assertions that he incurred his current bilateral hearing loss during active service.  As noted, with the exception of his January 1954 separation physical examination, the Veteran's service treatment records otherwise are unavailable for review.  The post-service evidence shows that the Veteran's current bilateral hearing loss is related to active service.  For example, following private outpatient treatment by Dr. Richard D. Wright, audiologist, in October 2002, the Veteran was diagnosed as having moderate-severe bilateral sensorineural hearing loss.  Although audiometric testing results were not interpreted, the Veteran's speech discrimination scores were 70 percent in each ear.

A review of the Veteran's records from Miracle Ear shows that, in October 2009, he was found to have "suspected" moderate to moderately severe sensorineural hearing loss between 500 Hertz (Hz) and 6000 Hertz.  His speech recognition score was 76 percent.  Jack Jones, H.I.S., stated that the Veteran's hearing loss "is normally associated when a person is subjected to continual loud noise; or loud spastic noise; or may possible be caused by continual [high frequency] noise."  Mr. Jones also stated that in testing the Veteran's hearing annually, "he does not show any significant additional loss which would leave me to believe this loss has not been caused from any illness or heredity."

On private outpatient treatment with Eric T. Leinart, Au.D., in January 2011, no complaints were noted.  The Veteran reported a history of bilateral hearing impairment and significant noise exposure while on active service.  The Veteran described his in-service noise exposure as "16 weeks of basic infantry training that included shooting the M1 rifle, grenades, mortars, carbines, and .45 caliber handguns.  This also included training with live fire.  He also reports training as a tank gunner at Fort Hood."  The Veteran never used hearing protection and experienced temporary hearing impairment throughout his basic training.  Otoscopy was within normal limits.  Audiometric testing showed symmetrical bilateral moderately severe sensorineural hearing loss.  The Veteran's speech discrimination scores were 60 percent in the left ear and 68 percent in the right ear.  Dr. Leinert opined that the Veteran's history of in-service noise exposure "likely contributed to his current hearing impairment."  Dr. Leinert diagnosed the Veteran as having a permanent bilateral moderately severe sensorineural hearing loss.

In a June 2011 statement, the Veteran identified his in-service noise exposure as 4 months of basic infantry training, proficiency in M1 rifle firing, grenades and mortar firing, 45 caliber handgun firing, infiltration training "with live fire day and night [and] ground charges going off all around," training as a tank gunner, and "continuous loud sound and vibration" during service.  He stated that he had not been provided with any hearing protection during active service.

On VA audiology examination in July 2011, the Veteran's complaints included difficulty understanding speech in 1-on-1 conversations and in restaurants.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
75
LEFT
60
60
65
65
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 78 percent in the left ear.  The VA examiner opined that she could not determine whether the Veteran's bilateral hearing loss was related to active service without resorting to speculation.  She stated that the Veteran's hearing during active service was "unknown."  She also stated that the Veteran's current hearing loss "well exceeds norms for [hearing loss] due to aging, but the configuration is not entirely typical of noise induced [hearing loss]."  Because there were no audiograms performed during the Veteran's active service, this examiner was unable to determine whether the current hearing loss began during service without speculation.  The diagnosis was bilateral sensorineural hearing loss.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Although the July 2011 VA examiner stated that the Veteran's hearing during active service was "unknown," a review of the claims file shows that the Veteran's separation physical examination was available for review by this examiner.  It is not clear why this examiner did not have access to or review the Veteran's separation physical examination when she stated that she had reviewed the claims file prior to concluding that she could not provide the requested nexus opinion without resort to speculation.  This examiner also did not explain her conclusion that the Veteran's hearing loss "well exceeds norms for [hearing loss] due to aging, but the configuration is not entirely typical of noise induced [hearing loss]."  Because it appears that the July 2011 VA examiner did not consider "sufficient facts or data" and did not consider "all procurable and assembled data" (i.e., the Veteran's separation physical examination)  prior to rendering her inconclusive opinion, the Board finds the July 2011 VA examination report and opinion inadequate for VA purposes.  See Nieves-Rodriguez, 22 Vet. App. at 302, and Daves, 21 Vet. App. at 46; see also 38 C.F.R. § 4.2.  

The evidence shows that the Veteran currently experiences bilateral hearing loss.  He has reported consistently that he incurred bilateral hearing loss during active service, including as a result of significant in-service acoustic trauma during rifle firing in basic training and training as a tank gunner.  The Board has found that the Veteran's lay statements concerning his in-service experiences to be credible because they are consistent with the facts and circumstances of his service (as demonstrated by a review of his DD Form 214).  The competent evidence in this case indicates that the Veteran's current bilateral hearing loss is related to active service.  The Board recognizes that the July 2011 VA examiner stated that, because audiograms from the Veteran's active service were not available, she could not determine whether the Veteran's bilateral hearing loss was related to active service without resorting to speculation.  This suggests that the July 2011 VA examiner found the lack of contemporaneous evidence demonstrating in-service bilateral hearing loss to be persuasive.  The Board observes in this regard that the Court has held that the lack of contemporaneous medical evidence is not an "absolute bar" to granting service connection.  See Buchanan, 451 F.3d at 1337.  The Board already has found the Veteran's lay statements concerning in-service acoustic trauma to be credible because they are consistent with the facts and circumstances of his active service.  The Board now finds that the Veteran's lay statements that he incurred bilateral hearing loss during active service to be credible as well, despite the lack of contemporaneous service treatment records demonstrating the presence of this disability during service.  Dr. Leinart opined in January 2011 that the Veteran's in-service acoustic trauma "likely contributed to" his current bilateral hearing loss.  There is no competent contrary opinion of record.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


